 In the Matter of JuLIEN P. FRIEZ & SONS, DIVISION BENDIX AVIATIONCORP.andAIRCRAFT RADIO ASSOCIATIONCase No. R-41702.-Decided January 27, 1943Jurisdiction:aircraft instruments manufacturing industry.Investigation and Certification of Representatives:existence of question: stipu-lation as to ; election necessary.UnitAppropriate for Collective Bargaining:single or separate units held de-pendent upon elections to be conducted among (1) all production, employees,with specified inclusions and exclusions, of four Baltimore plants of Company,and (2) all production employees, with specified inclusions and exclusions,at the Towson'plant.Messrs. Lucien L. Friez, Franklin Davis, W. J. Buckley, E. P. Lop-packer,andHugh Renet,all of Towson, Md., for the Company.Mr. J. Wardlaw Ewell,of Baltimore,,Md., for the A. R. A.Mr. Jack Myers,of Baltimore, Md., for the C. 1.0.Mr. Arthur Leff,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by Aircraft Radio Association, hereincalled the A. R. A., alleging that a question affecting commerce hadarisen concerning the representation of employees of Julien P. Friez& Sons, Division Bendix Aviation Corp., Towson, Maryland, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Albert P. Wheat-ley, Trial Examiner. Said hearing was held in Baltimore, Maryland,on December 28 and 29, 1942.The Company, the A. R. A., andUnited' Electrical, Radio & Machine Workers of America, C. I. 0.,herein called the C. I. 0., appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Ex-aminer's rulings made at the bearing are free from prejudicial errorand are hereby affirmed. The Company and the C. I. O. filed briefswhich have been considered by the Board.47 N L R. B., No. 8.43 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following: .FINDINGS OF FACTI.THE BUSINESS OF THJ COMPANYJulien P. Friez & Sons is a Division of the Bendix Aviation Corp.,and is engaged in manufacturing weather and aircraft instrumentsand apparatus. It operates five plants, of which four are in Balti-more and one in Towson, Maryland. It receives annually from points,outside of Maryland raw materials and supplies of the approximatevalue of $600,000.It ships to points outside the State of Marylandannually products having a value in excess of $4,000,000.We findthat the Company is engaged in commerce within the meaning ofthe National Labor Relations Act.H. TH7q ORGANIZATIONS INVOLVEDAircraft Radio Association is an unaffiliated, labor organizationadmitting'to membership employees of the Company.United Electrical, Radio & Machine Workers. of America, is alabor organization affiliated with the Congress of Industrial Organ-izations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIt was stipulated that the Company, although requested to do so,had declined to recognize the A. R. A. as the exclusive bargainingagent for its production and maintenance employees until the A. R. A.was certified by the Board.A statement of the Field Examiner, introduced into evidence atthe hearing, indicates that the A. R. A. represents a substantial num-ber of employees in the unit claimed by it to be appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) 'and Section 2 (6) and (7) of the Act.The'statement shows that the A. R A. submitted a total of 700 membership cards,allundated:Of these,629 bore apparently genuine signatures of employees appearingon the Company'sNovember 30, 1942, pay roll,- which listed about 1,312 employees inall plants, the unit sought,by the A. R. A.The pay roll showed 728 employees in theTowson plant,which is the unit sought by the C. I 0 ; 360 A. 11 A. cards bore the appar-ently genuine signatures of employees in that plant.The C. I. 0 submitted 45 cardsbearing apparently genuine signatures of employees on said pay roll in the Towson plant. JULIENP. FRIEZ & SONS45IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe principal unit issue in this proceeding arises from conflictamong the parties concerning the separability from an appropriatebargaining unit of one of the Company's five plants.The A. R. A.contends that all of the Company's plants should be 'included in asingle unit.The C. I. 0., seeking certification only with respect tothe Company's Towson plant, contends that the Towson plant shouldbe found to be a separate unit. The Company agrees with theA.R.A.Four of the plants operated by the Company are located withinthe business district of the City of Baltimore.The fifth, located atTowson, outside of the city limits of Baltimore, is removed from the,other plants by from 8 to 10 miles.Because the Towson plant is over2 miles distant from the nearest public transportation facilities, it isnecessary to make special arrangements for automobile transportationof employees to and from that plant.The Towson plant is essentially a machining plant where partsare 'fabricated.All of the other plants are essentially assemblingand finishing plants, even though some machining and tooling inci-dental to the assembling and finishing processes are also performedthere.Raw materials are received at the Towson plant, are therefabricated into parts, and are then sent to one or more of the otherplants for assembling and finishing.Among the assembly plants inBaltimore city there is, however, a frequent shifting of the productsfrom plant to plant during the various stages of manufacturing andprocessing.On occasions, personnel have been transferred fromplant to plant, but the extent to which the Towson plant has beeninvolved in such interchanges has been relatively slight.2The Company maintains a central general office, clerical system andproduction control.There is a general supervisor in charge of allplants, but each 'plant has its own superintendent who is authorizedto'make decisions affecting employees within his own plant.Thereis a central personnel office located at Towson, but the Company alsomaintains a personnel interviewer's office at one of its Baltimore cityplants, where applicants are received, interviewed and hired.Theseveral plant superintendents also hire men at their respective plants.All employment is cleared through the central personnel office.Ex-cept for janitors who are regularly stationed at the several plants,the maintenance employees have no regular station and are assignedto duty in the various plants from their headquarters which are locatedat the Towson office of the Company:The record shows that during the 6-month'period ending December 1942, 22 em-ployees were shifted from Towson to other plants, and 23 employees from other plants toTowson. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe A. R. A. has separate chapters representing respectively theemployees in the Towson plant and the employees in the Baltimorecityplants.Each chapter is organized along autonomous lines.Although provision is made in the A. R. A. constitution for an over-all executive, committee, the two chapters have not yet been unifiedby the designation of such a committee. The evidence shows thateach .chapter of the A. R. A. made its own separate request uponthe Company for bargaining conferences.In support of their contention, for a single over-all unit, the Com-pany and the A. R. A. emphasize principally the functional inter-dependence of all the plants.The Company also claims that separa-tion may require reorganization of its personnel administration.TheC. I. 0., on the other hand, contending that the Towson plant be setapart as a separate unit, points to the physical separation of Towsonfrom its other plants, the special transportation problem relatingto the Towson plant, the separate chapter organization and requeststo bargain of the A. R. A., and the fact that the several plants haveseparate superintendents with power to hire and discharge employees.The C. I. 0. stresses, above all, the distinction between the machin-ing and fabrication work conducted- at the Towson plant and theassembling and finishing work performed at the other plants.We find no great preponderance of evidence in this record in favorof one contention over the other, and the record does not disclose anyhistory of collective bargaining on behalf of the employees whichmight aid us in arriving at a determination.Under all the circum-stances we are of the opinion that the inclusion of the 'Towson plantin a unit with the Company's other plants should depend in parton the express desires of the employees.Consequently, we shalldirect separate elections, one to be conducted among the employeesin the Towson plant, of the Company, and the other among the em-,ployees of the Baltimore city plants of the Company.The electionat the Towson plant shall be conducted to determine whether theemployees of that plant desire to be represented for purposes of col-lective bargaining by the A. R. A., the C. I. 0., or by neither. In theelection at the Baltimore city plants, the employees' will express theirwishes as to whether they desire to be represented by the A. R. A.or by no union. If the A. R. A. receives a majority of the votescast by the employees in each election, the five plants will constituteitsingle appropriate unit.If the C. I. 0. receives a majority ofvotes cast by the employees at the Towson election, the Towson plantwill constitute a separate appropriate unit.All of the Company's maintenance employees who are regularly,stationed at one or more of its Baltimore city plants, shall vote in theelection to be conducted among the employees of such plants, and thatallmaintenance employees of the Company who are regularly sta- JULIENP. FRIEZ & SONS47tioned at the Towson plant or who are not regularly stationed at anyparticular plant, but whose headquarters are at the Towson plant orwho receive their work assignments from an office located at thatplant, shall vote in the election to be conducted among the employeesof.that.plant.There remains to be considered the question as to whether certainspecific groups of employees shall be included within the unit or units.In its petition the A.R. A. requested that there be-included withinthe appropriate unit, all production and maintenance employees, ex-clusive of clerical and supervisory employees.At the hearing allparties agreed that the term "supervisory,employees"was to be de-fined as including executives,foremen, subforemen,and all employeeshaving the power'to hire or discharge or the power,to recommend hir-ing or discharge,but that group leaders-were to be excepted,from suchexclusion.All parties further agreed-that shipping clerks should beincluded in the appropriate unit, andAhat mechanical engineersshould be excluded.The Company,however, would-exclude, whereasthe A. R. A. would include,timekeepers and expediters.The C. I. 0.has taken no position as to the inclusion or exclusion of timekeepersand expediters.-Thetimekeepersare charged with the duty of keeping time recordsrelating to the work done in the plants by production employees, andpreparing and ; submitting reports to the management.They travelthroughout the plant to which they are attached.The record doesnot indicate the extent, if any, of their supervisory duties.They,alone among the employees in the suggested units, are paid on a salarybasis.Their work is essentially clerical.Theexpediters,who have their headquarters at the Towson plant,are charged with the duty of expediting the completion of orders andassuring adherence to production time schedules.They follow thework in all plants from its start, through its various intermediatestages, until final completion and shipment. If stoppage occurs theytake up the matter with the foreman of the department then handlingthe work.Under the circumstances disclosed we agree with the contention ' ofthe,Company that its timekeepers are clerical and its expediters areclosely related to the management, and therefore find-that employeeswithin these disputed categories should be excluded from the appro-priate,unit or units.We find that the questions concerning representation which havearisen can best be resolved by means of election by secret ballot amongthe employees in the groups described below who were employed dur-ing the pay-roll period immediately preceding the date of the Direc-tion of Election'herein, subject to, the limitations and additions setforth in the Direction. 48DECISIONSOF NATIONAL LABORRE'LATIONS BOARDDIRECTION OF ELECTIONS' - `.By virtue of and pursuant to the power vested in the National-Labor Relations-Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board 'Rules 'and .Regulations-Series .2, as amended, it ishereby - ''IDnwo D that, as part of the investigation to 'ascertain; representa-tives for the purposes .of collective bargaining with Julien P. Friez& Sons,,Division Bendix Ayiation Corp., separate elections by secret-ballot shall be conducted as, early, as possible, but not later than thirtysupervision of the Regional Director for the Fifth Region, acting.in this matter as agent for the National Labor Relations Board, andsubject to Article :111,: Section .10, 'of said Rules and,Regulations,among the following groups of employees who were employed during,the pay-roll period immediately preceding the date of this Direction,including any such employees who did not work during said pay-; roll period because they were ill, or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding"anywho have since quit or been discharged for cause :(a)All production. employees (including, group: 'leaders andshipping clerks) at the Baltimore plants of the Company, and allmaintenance employees regularly stationed at one or more'.of saidplants'; but excluding all executives,, foremen, subforemen, and allother supervisory employees having the power to hire or dischargeor the power to recommend hiring or discharge, and all mechanicalengineers, timekeepers, expediters, and clerical employees, other thanshipping clerks ; to determine whether or not they desire to be repre-sented for the purposes of collective bargaining by Aircraft RadioAssociation.(b)All production employees (including group leaders andshipping clerks), at the Towson plant and all maintenance employeeswjio are regularly stationed at that plant, or' who are not regularlystationed at any particular plant of the Company but whose head-quarters are at the Towson plant or who receive their work assign-ments from an office at that' plant; but excluding all executive's,foremen, subforemen, and all other supervisory employees havingthe power to hire or discharge or the power'to recommend hiring ordischarge, and all mechanical engineers; timekeepers, expeditors; andclerical employees, other than shipping clerks;-to 'determine whether-they desire to be' represented by Aircraft Radio Association, byUnited Electrical,' Radio & Machine' Workers of America, C. I. 0.,for the purposes of collective bargaining, or by neither.